Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-12 re rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected because “the power supply” in the limitation “charging the second power source unit on the basis of the power supply from the first power 10source unit” lacks antecedent basis
Dependent claims 2-5 are rejected because they depend directly or indirectly from claim 1.
Claims 6-12 are rejected for the same reason.

Claim 1 is rejected because the limitation “charging the second power source unit on the basis of the power supply from the first power source unit” as presented is unclear regarding “charging the second power source unit on the basis of the power supply from the first power source unit” how, in what way that the second power source unit being charged on the basis of the power supply from the first power source unit.
Dependent claims 2-5 are rejected because they depend directly or indirectly from claim 1.
Claims 6-12 are rejected for the same reason.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

INSOFAR THE LIMITATION ARE UNDERSTOOD AND GIVEN BROADEST REASONABLE INTERPRETATIONS

Claims 1 and 6 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Omae (US 2005/0253458)
Regarding claim 1, the prior art discloses:
A backup device for a vehicle power source system, the power source system including a first power source (i.e., main power, battery, generator (par 16, 134, 142, 146, 152, 155)) unit installed in the vehicle and a second power source (backup power source, energy storage means, backup condenser, in one or more of par 16-21, 134-136, 138-149 , 152-180, 205-211, 234, 241-248, 255-256, 261, 263, 266-267, 272, 281, 282. 287-289) unit serving as a power supply source at least when a power supply from the first power source unit has been cut off (i.e., backup power when power from the main power source is shut off, abnormality occurs in a main power 
Source, battery malfunction, battery voltage become zero or non-active state (par 13, 17, 43, 46, 133, 111, 141)), the backup device comprising:
A charging unit that carries out a charging operation of charging the second power source unit on the basis of the power supply from the first power source unit (backup condenser is charged by the generator and/or the main storage battery (par 134, 142, 146, 152, 155)); 
a voltage detection switch S1/S2 in fig 15-16, voltage sensor 17 in fig 24-26, VOLTAGE DETECTION in fig 30-33)) that detects an output voltage of the second power source unit (backup condenser C1/C2 in fig 15-16, backup condenser 12-13, 26-27 in fig 18, 24-26, backup condenser 19, 67, 76, 77, 78 in fig 30-33); 
A vehicle speed information acquisition unit (speed sensor (par 109) that acquires vehicle
speed information; and 
A control unit (ECU, control circuit, control unit, control means in one or more of fig 1-3, 21-22, 24, 26, 34-35, 37, 40, 42-44) that, on the basis of at least the vehicle speed information acquired by the vehicle speed information acquisition unit, sets a charging target voltage to be higher the greater a vehicle speed indicated by the vehicle speed information is, and, on the basis of the output voltage of the second power source unit detected by the voltage detection unit, causes the charging unit to carry out a charging operation for bringing the output voltage of the second power source unit closer to the charging target voltage (i.e., par 18-19, 183, 197, 199, 206, 210, 217).
Claim 6 recite similar subject matter and rejected for the same reason, for starting switch, SW start signal/detection/judging in claim 6, see one or more of fig 3, 21-22, 34, 36-37, 40, 42, 44)

Allowable Subject Matter
Claims 2-5 and 7-12 are objected to as being dependent upon a rejected base claim , but would be allowable if rewritten to overcome the rejection(s) under 35 USC  112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL DINH/Primary Examiner, Art Unit 2851